Citation Nr: 1221769	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection a right hip disability.

3.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 1986, from January 2004 to February 2005, and from September 2008 to March 2011.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In June 2010, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The evidence shows continuity of the Veteran's symptoms of right shoulder pain since military service.

2.  The evidence shows continuity of the Veteran's symptoms of right hip pain since military service.

3.  The evidence shows continuity of the Veteran's symptoms of bilateral knee pain since military service.


CONCLUSIONS OF LAW

1.  A right shoulder disability, currently diagnosed as right shoulder degenerative joint disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A right hip disability, currently diagnosed as right hip labral tear and degenerative joint disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A bilateral knee disability, currently diagnosed as bilateral osteoarthritis, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board awards service connection for right shoulder, right hip, and bilateral knee disabilities which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Right Shoulder Disability

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Through the course of this appeal, the Veteran has been diagnosed variously with arthralgia, impingement syndrome, tendonitis, bursitis, and degenerative joint disease.  See e.g., April 2006 treatment record, October 2010 VA examination.  Most recently, the October 2010 VA examiner diagnosed the Veteran with right shoulder degenerative joint disease.  In her April 2012 addendum opinion, this examiner stated that there was no change in her diagnosis.  Thus, the current disability requirement of a service connection claim has been met here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran reports pain in his shoulder following a fall in April 2004.  Service treatment records from April 2004 confirm this and show treatment for complaints of right shoulder pain following a fall.  A June 2005 determination for this injury found that it was incurred in the line of duty.  Therefore the in-service occurrence requirement of a service connection claim has been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  The October 2010 VA examiner opined that the Veteran's right shoulder osteoarthritis is less likely than not related to his military service, noting that the Veteran had full range of motion following that injury and that the Veteran's current shoulder disability is not inconsistent with his age.  Conversely, the Veteran believes his right shoulder disability was caused by his in-service fall.  Under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  This case, wherein the Veteran is offering an opinion as to an immediately observable cause-and-effect relationship of shoulder pain following an in-service fall, is the type of situation contemplated by Jandreau.

Moreover, the medical and lay evidence establishes continuity of symptomatology of right shoulder pain since service.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran reported right shoulder pain at the time of his January 2005 Post-Deployment Health Assessment and in his May 2005 Annual Medical Assessment.  He filed his claim for this disability in March 2005, shortly after separation from his second period of active duty service in February 2005.  Although the February 2006 VA examiner was unable to find objective evidence to support a diagnosis, the Veteran's medical evidence and lay statements since service show continued complaints of right shoulder pain.  Treatment included surgery in December 2008 to relieve some of his symptoms, but ultimately, the Veteran's complaints of right shoulder pain persisted.  Thus continuity of symptomatology is established and the benefit sought on appeal is accordingly granted.

Right Hip Disability

The medical evidence of record contains diagnoses of  right hip labral tear and degenerative joint disease of the right hip.  See e.g., January 2009 treatment record, October 2010 VA examination, April 2012 VA Addendum Opinion.  Thus the current disability requirement is met.  See Davidson, 581 F.3d 1313.

Additionally, the Veteran's service treatment records show complaints of right hip pain following a fall with a twisting injury while playing basketball in service in June 2004.  His was diagnosed with right hip strain in August 2004.  In June 2005, this injury was found to have occurred in the line of duty.  Therefore, the in-service injury requirement is likewise met.  See id.

With regard to the final requirement of a medical nexus between the Veteran's current right hip disability and his in-service injury, the Board notes that the October 2010 VA examiner found that a right hip labral tear was less likely than not causally related to the Veteran's in-service injury, noting that the Veteran had full range of motion after the injury, which would be unusual for a labral tear, and that this tear was not found until several years after the injury.  This examiner also found chondromalacia of both knees that was consistent with the Veteran's age.  

The Veteran believes his right hip disability was caused by his in-service injury.  As with the right shoulder disability claim, the Veteran is offering an opinion as to an immediately observable cause-and-effect relationship of hip pain following an in-service fall.  This is the type of situation contemplated by Jandreau and, therefore, the Veteran is competent to speak as to the etiology of this disability.  See Jandreau, 492 F.3d 1372.  Additionally, the medical and lay evidence establishes continuity of symptomatology of right hip pain since service.  See 38 C.F.R. § 3.303(b); see also Wilson, 2 Vet. App. at 19.  He filed his claim for this disability in March 2005, shortly after separation from his second period of active duty service in February 2005.  The Veteran reported right hip pain at the time of his May 2005 Annual Medical Assessment.  Again, the February 2006 VA examiner was unable to find objective evidence to support a diagnosis, but the Veteran's medical evidence and lay statements since service show continued complaints of right hip pain.  Thus continuity of symptomatology is established and the benefit sought on appeal is accordingly granted.

Bilateral Knee Disability

Again, direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  The medical evidence of record contains diagnoses of bilateral knee varus deformities, arthritis, and polyarthralgia.  See e.g., May 2005 VA treatment record, July 2007 Doctor's note, October 2010 VA examination.  Most recently, the October 2010 VA examiner diagnosed the Veteran with bilateral osteoarthritis of the knees.  In her April 2012 addendum opinion, this examiner stated that there was no change in her diagnosis.  Thus, the current disability requirement has been met here.

With regard to the in-service occurrence requirement, the Veteran's service treatment records show complaints of bilateral knee pain and stiffness during his deployment.  See January 2005 service treatment records.  In February 2005, the Veteran reported a six month history of bilateral knee pain.  In a June 2005 line of duty determination, the Veteran was found to have had bilateral knee pain since May 2004.  Thus, the in-service occurrence requirement has been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  The October 2010 VA examiner opined that the Veteran's bilateral knee polyarthralgia is less likely than not related to his military service, noting that the Veteran's current bilateral knee disability is likely due to age.  Again the Veteran believes his bilateral knee disability was caused by his military service.  In this case, however, the Veteran has not alleged a specific, identifiable injury, but rather the culmination of repeated hikes in service while carrying heavy equipment.  See March 2010 hearing transcript.  Therefore, this situation does not suggest an immediately observable cause-and-effect relationship for which a lay person is able to address etiology.  See Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson, 2 Vet. App. at 19.  In this case, the Veteran has been complaining of bilateral knee pain since service and has sought treatment for this condition.  The Veteran reported bilateral knee pain at the time of his January 2005 post-deployment health assessment and in his May 2005 Annual Medical Assessment.  He filed his claim for this disability in March 2005, shortly after separation from his second period of active duty service in February 2005.  Although the February 2006 VA examiner was unable to find objective evidence to support a diagnosis, the Veteran's medical evidence and lay statements since service show continued complaints of bilateral knee pain.  Records from April 2006 note arthralgia of the knees.  In June 2007, the Veteran's physician wrote a note that the Veteran should not run due to his arthritis.  Thus continuity of symptomatology is established and the benefit sought on appeal is accordingly granted.


ORDER

Service connection for a right shoulder disability, currently diagnosed as right shoulder degenerative joint disease, is granted.

Service connection for a right hip disability, currently diagnosed as right hip labral tear and degenerative joint disease, is granted.

Service connection for bilateral knee condition, currently diagnosed as bilateral osteoarthritis, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


